Exhibit 10.2
 
Employment Agreement


This Employment Agreement (this “Agreement”) is entered into effective as of
April 27, 2015 by and between Eagle Bancorp Montana, Inc., a Delaware
corporation, Opportunity Bank of Montana, a Montana-chartered bank and wholly
owned subsidiary of Eagle Bancorp Montana, Inc., and Peter J. Johnson, an
executive of Eagle Bancorp Montana, Inc. and Opportunity Bank of Montana (the
“Executive”).  Eagle Bancorp Montana, Inc. and Opportunity Bank are sometimes
referred to in this Agreement individually or together as the “Employer.”


Whereas, the Executive possesses unique skills, knowledge, and experience
relating to the Employer’s business, and the Executive has made and is expected
to continue to make major contributions to the profitability, growth, and
financial strength of the Employer and affiliates,


Whereas, the Executive and the Employer intend that this Agreement set forth the
terms and conditions of the Executive’s employment,


Whereas, as of the date of this Agreement none of the conditions or events
included in the definition of the term “golden parachute payment” that is set
forth in section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 C.F.R. 359.1(f)(1)(ii)] exists or, to the Employer’s best
knowledge, is contemplated insofar as the Employer or any affiliates are
concerned.


Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.


Article 1
Employment


1.1           Employment.  The Employer hereby employs the Executive to serve as
President and Chief Executive Officer.  The Executive shall serve under the
direction of the Employer’s board of directors and in accordance with the
Employer’s Articles of Incorporation and Bylaws, as each may be amended or
restated from time to time.  The Executive shall report directly to the board of
directors.  The Executive shall serve the Employer faithfully, diligently,
competently, and to the best of the Executive’s ability.  The Executive shall
exclusively devote full working time, energy, and attention to the business of
the Employer and to the promotion of the Employer’s interests throughout the
term of this Agreement.  Nothing in this section 1.1 shall prevent the Executive
from managing personal investments and affairs, provided that doing so does not
interfere with the proper performance of the Executive’s duties and
responsibilities under this Agreement.


1.2           Term.  The initial term of employment shall be a period of three
years, commencing on the effective date first written above.  On the first
anniversary of the effective date and on each anniversary thereafter, the
Executive’s employment shall be extended automatically for one additional year
unless the Employer’s board of directors determines that the term shall not be
extended.  If the board of directors determines not to extend the term, it shall
notify the Executive in writing at least 30 days in advance.  If the board
decides not to extend the term of employment, this Agreement shall nevertheless
remain in force until the employment term expires.  The board’s decision not to
extend the term of employment shall not – by itself – give the Executive any
rights under this Agreement to claim an adverse change in position,
compensation, or circumstances or otherwise to claim entitlement to severance
benefits under Articles 4 or 5 of this Agreement.  References herein to the term
of employment mean the initial term, as the same may be extended.


 
1

--------------------------------------------------------------------------------

 
Article 2
Compensation


2.1           Base Salary.  The Employer shall pay or cause to be paid to the
Executive a salary at the annual rate of not less than $246,000, payable in
installments in accordance with the Employer’s regular pay practices.  The
Executive’s salary shall be reviewed annually by the Employer’s board of
directors or by the board committee having jurisdiction over executive
compensation.  In the discretion of the board or the committee having
jurisdiction over executive compensation the Executive’s salary may be increased
to account for increases in the cost of living, but cost-of-living increases, if
any, shall not occur more frequently than annually.  The Executive’s salary
shall not be reduced.  The Executive’s salary, as it may be increased from time
to time, is referred to in this Agreement as the “Base Salary.”


2.2           Benefit Plans and Perquisites.  (a)  The Executive shall be
entitled throughout the term of this Agreement to participate in any and all
officer or employee compensation, bonus, incentive, and benefit plans in effect
from time to time, including without limitation plans providing pension,
medical, dental, disability, and group life benefits, including the Employer’s
401(k) Plan, and to receive any and all other fringe benefits provided from time
to time, provided that the Executive satisfies the eligibility requirements for
any such plans or benefits.


(b)           Reimbursement of business expenses.  Subject to guidelines issued
from time to time by the Employer and upon submission of documentation to
support expense reimbursement in conformity with applicable requirements of
federal income tax laws and regulations, the Executive shall be entitled to
reimbursement for all reasonable business expenses incurred performing the
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Employer, and reasonable expenses for attendance at
annual and other periodic meetings of trade associations.


(c)           Vacation.  The Executive shall be entitled to paid annual vacation
and sick leave in accordance with the policies established from time to time by
the Employer.


(d)           Club dues.  The Employer will pay or cause to be paid on the
Executive’s behalf annual membership dues and expenses for a country club
approved by the Employer.


Article 3
Employment Termination


3.1           Termination Because of Death or Disability.  (a)  Death.  If the
Executive dies in active service to the Employer the Executive’s estate shall
receive any sums due to the Executive as Base Salary and reimbursement of
expenses through the end of the month in which death occurred, and any bonus
earned or accrued through the date of death, including any unvested amounts
awarded for previous years.
 
 
2

--------------------------------------------------------------------------------

 
(b)           Disability.  By delivery of written notice 30 days in advance to
the Executive, the Employer may terminate the Executive’s employment if the
Executive is disabled.  For purposes of this Agreement the Executive shall be
considered “disabled” if an independent physician selected by the Employer and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties and will be unable to perform the Executive’s
duties for a period of 90 consecutive days.  The Executive shall not be
considered disabled, however, if the Executive returns to work on a full-time
basis within 30 days after the Employer gives notice of termination due to
disability.  If the Executive is terminated by either Employer because of
disability the Executive’s employment with the other Employer shall also
terminate at the same time.  If the Executive’s employment terminates because of
disability, the Executive shall receive any unpaid bonus or incentive
compensation due to the Executive for the calendar year preceding the calendar
year in which the termination became effective, any payments the Executive is
eligible to receive under any disability insurance program in which the
Executive participates, and such other benefits to which the Executive may be
entitled under the Employer’s benefit plans, policies, and agreements, or the
provisions of this Agreement.  The Executive shall be paid 3/4 of Executive’s
monthly base salary and receive continued life, medical, and disability coverage
in existence at the time of termination for disability until the first to occur
of the following:  Executive returns to work, finds other full-time employment,
attains age 65, dies, or the Agreement expires, provided the disability benefits
will be paid for no less than one year if the remaining contract term is less
than one year.


3.2           Involuntary Termination by the Employer.  (a)  With cause.  The
Employer may terminate the Executive’s employment with Cause.  If the
Executive’s employment terminates with Cause the Executive shall receive the
Base Salary and expense reimbursement to which the Executive is entitled through
the date on which termination becomes effective and any other benefits to which
the Executive may be entitled under the Employer’s benefit plans and
policies.  If either Eagle Bancorp Montana, Inc. or Opportunity Bank terminates
the Executive involuntarily with Cause the Executive’s employment with the other
shall be deemed to have terminated with Cause at the same time.  For purposes of
this Agreement “Cause” means any of the following –


1)           fraud, embezzlement, or theft by the Executive in the course of
employment, or


2)           intentional violation of any law or significant policy of the
Employer that, in the Employer’s sole judgment, has an adverse effect on the
Employer, regardless of whether the violation leads to criminal prosecution or
conviction.  For purposes of this Agreement applicable laws include any statute,
rule, regulatory order, statement of policy, or final cease-and-desist order of
any governmental agency or body having regulatory authority over the
Employer.  No act or failure to act on the Executive’s part shall be considered
intentional if it was due primarily to an error in judgment or negligence.  An
act or failure to act on the Executive’s part shall be considered intentional if
it is not in good faith and if it is without a reasonable belief that the action
or failure to act is in the Employer’s best interests, or


3)           gross negligence in the performance of duties or intentional
failure to perform stated duties after written notice, or


4)           intentional wrongful damage to the business or property of the
Employer, including without limitation the Employer’s reputation, which in the
Employer’s sole judgment causes material harm to the Employer, or


 
3

--------------------------------------------------------------------------------

 
5)           a breach of fiduciary duty or misconduct involving dishonesty, in
either case whether in the Executive’s capacity as an officer or as a director,
or


6)           removal of the Executive from office or permanent prohibition of
the Executive from participating in the Opportunity Bank’s affairs by an order
issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. 1818(e)(4) or (g)(1), or


7)           conviction of the Executive for or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 45 consecutive days
or more, or


8)           the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the Employer, under the Employer’s blanket bond or other
fidelity or insurance policy covering its directors, officers, or employees.


(b)           Without cause.  With written notice to the Executive 90 days in
advance, the Employer may terminate the Executive’s employment without
Cause.  Termination shall take effect at the end of the 90-day period.  If
either Eagle Bancorp Montana, Inc. or Opportunity Bank terminates the Executive
without Cause, the Executive’s employment with the other shall terminate at the
same time.  If the Executive’s employment terminates involuntarily but without
Cause under section 3.2 the Executive shall be entitled to the benefits
specified in Article 4 of this Agreement.


3.3           Voluntary Termination by the Executive.  (a)  Without good
reason.  If the Executive terminates employment voluntarily but without Good
Reason the Executive shall receive the Base Salary and expense reimbursement to
which the Executive is entitled through the date on which termination becomes
effective and any other benefits to which the Executive may be entitled under
the Employer’s benefit plans and policies.  If the Executive’s employment with
either of Eagle Bancorp Montana, Inc. or Opportunity Bank terminates voluntarily
but without Good Reason the Executive’s employment with the other shall be
deemed to have terminated voluntarily but without Good Reason at the same time.


(b)           With good reason.  With advance written notice to the Employer as
provided in clause (y) below, the Executive may terminate employment with Good
Reason.  If the Executive’s employment with either of Eagle Bancorp Montana,
Inc. or Opportunity Bank terminates voluntarily but with Good Reason the
Executive’s employment with the other shall terminate at the same time.  If the
Executive’s employment terminates voluntarily but with Good Reason the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement.  For
purposes of this Agreement a voluntary termination by the Executive shall be
considered a voluntary termination with Good Reason if the conditions of the
safe-harbor definition of good reason contained in Internal Revenue Code section
409A are satisfied, as the same may be amended from time to time.  References in
this Agreement to section 409A of the Internal Revenue Code of 1986 include
rules, regulations, and guidance of general application issued by the Department
of the Treasury under Internal Revenue Code section 409A.  For purposes of
clarification and without intending to affect the foregoing reference to section
409A for the definition of Good Reason, as of the effective date of this
Agreement the safe-harbor definition of separation from service for good reason
in Rule 1.409A-1(n)(2)(ii) provides that a termination would be a voluntary
termination with Good Reason if the conditions stated in both clauses (x) and
(y) are satisfied –


 
4

--------------------------------------------------------------------------------

 
(x)           a voluntary termination by the Executive is considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason means the
occurrence of any of the following without the Executive’s advance written
consent –


1)           a material diminution of the Executive’s Base Salary,
2)           a material diminution of the Executive’s authority, duties, or
responsibilities,
3)           a material diminution in the authority, duties, or responsibilities
of the supervisor to whom the Executive is required to report, including a
requirement that the Executive report to a corporate officer or employee instead
of reporting directly to the board of directors,
4)           a material diminution in the budget over which the Executive
retains authority,
5)           a material change in the geographic location at which the Executive
must perform services for the Employer, or
6)           any other action or inaction that constitutes a material breach by
the Employer of this Agreement.


(y)           the Executive must give notice to the Employer of the existence of
one or more of the conditions described in clause (x) within 90 days after the
initial existence of the condition, and the Employer shall have 30 days
thereafter to remedy the condition.  In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within 24 months after the initial existence of the
condition.


Article 4
Severance Compensation


4.1           Cash Severance after Termination Without Cause or Termination with
Good Reason.  If the Executive’s employment terminates involuntarily but without
Cause or voluntarily but with Good Reason, on the first day of the seventh month
after the month in which the Executive’s employment terminates the Employer
shall pay to the Executive in a single lump sum cash in an amount equal to the
Executive’s Base Salary for the unexpired term of this Agreement, without
discount for the time value of money.  The Employer and the Executive
acknowledge and agree that the benefit under this section 4.1 shall not be
payable if benefits are payable or shall have been paid to the Executive under
Article 5 of this Agreement.


4.2           Post-Termination Insurance Coverage.  (a)  If the Employer
terminates the Executive’s employment involuntarily but without Cause or if the
Executive voluntarily terminates employment with Good Reason, the Employer shall
continue or cause to be continued at the Employer’s expense and on behalf of the
Executive and the Executive’s dependents a medical and dental insurance coverage
benefit consisting of reimbursement by the Employer of a portion of the
Executive’s cost to continue medical insurance coverage under Title X of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) [Pub. L. 99-272,
100 Stat. 82].  Regardless of whether it is sufficient to reimburse the
Executive’s entire monthly cost for continued medical insurance coverage under
COBRA, the amount of the Employer’s reimbursement under this section 4.2 shall
be equal to the monthly medical insurance premium cost incurred by the Employer
on account of the
 
 
5

--------------------------------------------------------------------------------

 
 
Executive’s participation in the Employer’s medical and dental insurance plan in
the month immediately before the month in which the Executive’s employment
terminated.  If providing the medical and dental insurance coverage
reimbursement benefit under this section 4.2(a) would result in the Employer or
any of its affiliates breaching the terms of any insurance policy with an
applicable insurer or incurring any penalty or additional tax for failing to
comply with any applicable law, instead of receiving the medical and dental
insurance coverage reimbursement benefit the Executive shall be entitled to
elect continuation coverage under COBRA section 4980B(f) and, beginning with the
first payroll period after the first day of the seventh month after the month in
which the Executive’s employment terminates, the Employer shall pay to the
Executive a monthly cash amount equal to the monthly premium amount the Employer
would have paid for the Executive’s medical and dental coverage reimbursement
under this section 4.2(a) had the Executive remained actively employed, less any
applicable tax withholdings (each such payment, an “Employer Payment”).  The
first Employer Payment shall include the amount that the Executive would have
received in the seven-month period after the date of employment termination had
the Executive otherwise received the Employer Payments during the seven-month
period.  Any benefit provided by the Employer in accordance with the preceding
sentences after employment termination shall not count toward the medical and
dental plan’s obligation to provide continuation coverage under COBRA or any
applicable provision of the Employer’s health plans that provide for continuing
coverage for the Executive, and the last day of the post-termination period in
which the Executive is entitled to the benefit under this section 4.2(a) shall
be deemed to be the date of the Executive’s “qualifying event” for purposes of
COBRA, provided that if application of this sentence would result in the
Employer or any of its affiliates incurring any penalty or additional tax for
failing to comply with any applicable law, this section 4.2(a) shall be applied
without giving effect to this sentence.


(b)           The Employer’s obligation to pay benefits under this section 4.2
shall terminate on the first to occur of (w) the date the Executive becomes
eligible for medical and dental coverage under another medical insurance plan,
provided by another employer, (x) the Executive’s attainment of age 65, (y) the
Executive’s death, or (z) the end of the term that remains under this Agreement
when the Executive’s employment terminates.  Termination of the benefit under
this section 4.2 shall not, however, relieve the Employer of its obligation to
make a reimbursement payment due but not yet paid to the Executive.  This
section 4.2 shall not be interpreted to limit any benefits to which the
Executive or the Executive’s dependents or beneficiaries may be entitled under
any of the Employer’s employee benefit plans, agreements, programs, or practices
after the Executive’s employment termination, including without limitation
retiree medical benefits.


Article 5
Change in Control


5.1           Change in Control Benefits.  If a Change in Control occurs during
the term of this Agreement the Employer shall make or cause to be made a
lump-sum payment to the Executive in an amount in cash equal to three times the
Executive’s annual compensation.  For this purpose annual compensation means (x)
the Executive’s Base Salary when the Change in Control occurs plus (y) the cash
bonus or cash incentive compensation for the calendar year immediately before
the calendar year in which the Change in Control occurs, regardless of when the
bonus or incentive compensation is paid and regardless of whether it is subject
in whole or in part to deferral, vesting, or a potential repayment
obligation.  Annual compensation shall be calculated without regard to any
deferrals under qualified or nonqualified plans, but annual compensation shall
not include interest or other earnings credited to the Executive under qualified
or nonqualified plans or any compensation paid for service as a director.  The
amount payable to the Executive hereunder shall not be reduced to account for
the time value of money or discounted to present value.  The payment required
under this section 5.1 is payable on the date the Change in Control occurs.  If
the Executive receives payment under this section 5.1 the Executive shall not be
entitled to an additional severance benefit under section 4.1 of this Agreement
after employment termination.  The Executive shall be entitled to benefits under
this section 5.1 on no more than one occasion during the term of this Agreement.


 
6

--------------------------------------------------------------------------------

 
5.2           Change in Control Defined.  For purposes of this Agreement the
term “Change in Control” means a change in control as defined in Internal
Revenue Code section 409A, as the same may be amended from time to time.  For
purposes of clarification and without intending to affect the foregoing
reference to section 409A for the definition of Change in Control, as of the
effective date of this Agreement a Change in Control as defined in Rule
1.409A-3(i)(5) would include the following –


(a)           Change in ownership: a change in ownership of the Employer occurs
on the date any one person or group accumulates ownership of Eagle Bancorp
Montana, Inc. stock constituting more than 50% of the total fair market value or
total voting power of Eagle Bancorp Montana, Inc. stock, or


(b)           Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of Eagle
Bancorp Montana, Inc. stock possessing 30% or more of the total voting power of
Eagle Bancorp Montana, Inc. stock, or (y) a majority of Eagle Bancorp Montana,
Inc.'s board of directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed in advance by a majority of Eagle
Bancorp Montana, Inc.'s board of directors, or


(c)           Change in ownership of a substantial portion of assets: a change
in ownership of a substantial portion of Eagle Bancorp Montana, Inc.’s assets
occurs if in a 12-month period any one person or more than one person acting as
a group acquires from Eagle Bancorp Montana, Inc. assets having a total gross
fair market value equal to or exceeding 40% of the total gross fair market value
of all of Eagle Bancorp Montana, Inc.'s assets immediately before the
acquisition or acquisitions.  For this purpose, gross fair market value means
the value of Eagle Bancorp Montana, Inc.'s assets, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
the assets.


5.3           Excise Tax Under Internal Revenue Code Sections 280G and
4999.  (a)  Partial Reimbursement of Excise Tax.  If a Change in Control occurs
the Executive may become entitled to acceleration of benefits under this
Agreement or under any other plan or agreement of or with the Employer,
including accelerated vesting of stock options, accelerated vesting of
restricted stock, and acceleration of benefits under any other benefit,
compensation, or incentive plan or arrangement with the Employer (collectively,
the “Total Benefits”). If a Change in Control occurs, the Employer shall cause
the certified public accounting firm retained by the Employer as of the date
immediately before the Change in Control (the “Accounting Firm”) to calculate
the Total Benefits and any excise tax payable by the Executive under sections
280G and 4999 based upon the Total Benefits.  If the Accounting Firm determines
that an excise tax is payable, at the same time the Employer pays the Change in
Control benefit under section 5.1 of this Agreement, and not before, the
Employer shall also pay to the Executive an amount in cash equal to the excise
tax calculated by the Accounting Firm (the “Excise Tax”).  The Executive
acknowledges and agrees that this section 5.3 provides for partial reimbursement
only of the final excise tax that may be payable, and that additional
unreimbursed excise taxes may be payable by the Executive after taking into
account the reimbursement payment provided under this section 5.3.  The partial
reimbursement of the excise tax under this section 5.3 shall be made in addition
to the amount set forth in section 5.1.


 
7

--------------------------------------------------------------------------------

 
(b)           Calculating the Excise Tax.  For purposes of determining whether
any of the Total Benefits are subject to the Excise Tax and for purposes of
determining the amount of the Excise Tax,


1)           Determination of “Parachute Payments” Subject to the Excise Tax:
any other payments or benefits received or to be received by the Executive in
connection with a Change in Control or the Executive’s employment termination
(whether under the terms of this Agreement or any other agreement, stock option
plan, restricted stock award agreement, or any other benefit plan or arrangement
with the Employer, any person whose actions result in a Change in Control or any
person affiliated with the Employer or such person) shall be treated as
“parachute payments” within the meaning of section 280G(b)(2) of the Internal
Revenue Code, and all “excess parachute payments” within the meaning of section
280G(b)(1) shall be treated as subject to the Excise Tax, unless in the opinion
of the Accounting Firm such other payments or benefits do not constitute (in
whole or in part) parachute payments, or such excess parachute payments
represent (in whole or in part) reasonable compensation for services actually
rendered, within the meaning of section 280G(b)(4) of the Internal Revenue Code,
in excess of the “base amount,” as defined in section 280G(b)(3) of the Internal
Revenue Code, or are otherwise not subject to the Excise Tax,


2)           Calculation of Benefits Subject to Excise Tax: the amount of the
Total Benefits that shall be treated as subject to the Excise Tax shall be equal
to the lesser of (x) the total amount of the Total Benefits reduced by the
amount of Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (y) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (1), above), and


3)           Value of Noncash Benefits and Deferred Payments: the value of any
noncash benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and (4)
of the Internal Revenue Code.


(c)           Assumed Marginal Income Tax Rate.  For purposes of determining the
amount of the partial Excise Tax reimbursement payment to be made under this
section 5.3, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the partial Excise Tax reimbursement under this section 5.3 is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Executive’s residence, net of the reduction in federal
income taxes that can be obtained from deduction of state and local taxes
(calculated by assuming that any reduction under section 68 of the Internal
Revenue Code in the amount of itemized deductions allowable to the Executive
applies first to reduce the amount of state and local income taxes that would
otherwise be deductible by the Executive, and applicable federal FICA and
Medicare withholding taxes).


(d)           Accounting Firm’s Determinations Are Final and Binding.  All
determinations made by the Accounting Firm under this section 5.3 shall be final
and binding on the Employer and the Executive.  All determinations required to
be made under this section 5.3 – including the assumptions used to calculate
Total Benefits and the Excise Tax – shall be made by the Accounting Firm, which
shall provide detailed supporting calculations both to the Employer and the
Executive.


 
8

--------------------------------------------------------------------------------

 
Article 6
Confidentiality and Creative Work


6.1           Non-disclosure.  The Executive covenants and agrees not to reveal
to any person, firm, or corporation any confidential information of any nature
concerning the Employer or its business, or anything connected therewith.  As
used in this Article 6, the term “confidential information” means all of the
Employer’s and affiliates’ confidential and proprietary information and trade
secrets in existence on the date hereof or existing at any time during the term
of this Agreement, including but not limited to –


(a)           the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,


(b)           the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,


(c)           the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, customer information, employee
lists, employee information, financial products and services, financial products
and services pricing, financial information and projections, or other sales
information, and


(d)           trade secrets, as defined from time to time by the laws of the
State of Montana.


However, confidential information excludes information that – as of the date
hereof or at any time after the date hereof – is published or disseminated
without obligation of confidence or that becomes a part of the public domain (x)
by or through action of the Employer, or (y) otherwise than by or at the
direction of the Executive.  This section 6.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.


6.2           Return of Materials.  The Executive agrees to deliver or return to
the Employer upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with the
Executive’s services hereunder.  The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.


6.3           Injunctive Relief.  The Executive hereby acknowledges that the
enforcement of this Article 6 is necessary to ensure the preservation,
protection, and continuity of the business, trade secrets, and goodwill of the
Employer, and that the restrictions set forth in Article 6 are reasonable in
terms of time, scope, territory, and in all other respects.  The Executive
acknowledges that it is impossible to measure in money the damages that will
accrue to the Employer if the Executive fails to observe the obligations imposed
by Article 6.  Accordingly, if the Employer institutes an action to enforce the
provisions hereof, the Executive hereby waives the claim or defense that an
adequate remedy at law is available to the Employer and the Executive agrees not
to urge in any such action the claim or defense that an adequate remedy at law
exists.  If there is a breach or threatened breach by the Executive of the
provisions of Article 6, the Employer shall be entitled to an injunction without
bond to restrain the breach or threatened breach, and the prevailing party in
any the proceeding shall be entitled to reimbursement for all costs and
expenses, including reasonable attorneys’ fees.  The existence of any claim or
cause of action by the Executive against the Employer shall not constitute and
shall not be asserted as a defense by the Executive to enforcement of Article 6.


 
9

--------------------------------------------------------------------------------

 
6.4           Affiliates’ Confidential Information is Covered.  For purposes of
this Agreement the term “affiliate” includes the Employer and any entity that
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with the Employer.


6.5           Survival of Obligations.  The Executive’s obligations under
Article 6 shall survive employment termination regardless of the manner in which
termination occurs and shall be binding upon the Executive’s heirs, executors,
and administrators.


Article 7
Competition After Employment Termination


7.1           Covenant Not to Solicit.  For one year after the Executive’s
employment terminates involuntarily with or without Cause or voluntarily with or
without Good Reason the Executive (x) shall not solicit or attempt to solicit
and shall not encourage or induce in any way any employee, joint venturer, or
business partner of the Employer to terminate an employment or contractual
relationship with the Employer and (y) shall not hire any person then employed
by the Employer or employed by the Employer at any time during the two-year
period before the Executive’s employment termination.  The parties agree that
the Executive shall not be considered to be in violation of clause (y) if the
Executive does not have managerial, executive, or supervisory responsibilities
with a subsequent employer that hires a person formerly employed by the
Employer, provided the Executive does not actually make the hiring decision and
provided the person does not report to or work in the same area of operations as
the Executive.


7.2           Covenant Not to Compete.  (a)  Without advance written consent of
the Employer, the Executive covenants and agrees not to compete directly or
indirectly with the Employer for one year after the Executive’s employment
terminates involuntarily with or without Cause or voluntarily with or without
Good Reason, plus any period during which the Executive is in violation of this
covenant not to compete and any period during which the Employer seeks by
litigation to enforce this covenant not to compete.  For purposes of this
section –


(1)           the term “compete” means


 
(a)
providing financial products or services on behalf of any financial institution
for any person residing in the territory,



 
(b)
assisting (other than through the performance of ministerial or clerical duties)
any financial institution in providing financial products or services to any
person residing in the territory, or



 
(c)
inducing or attempting to induce any person who was a customer of the Employer
at the date of the Executive’s employment termination to seek financial products
or services from another financial institution.



(2)           the phrase “compete directly or indirectly” means –


 
10

--------------------------------------------------------------------------------

 
 
(a)
acting as a consultant, officer, director, independent contractor, incorporator,
organizer, or employee of any financial institution in competition with the
Employer in the territory, or



 
(b)
ownership of more than 2% of the voting shares of any financial institution in
competition with the Employer in the territory, or



 
(c)
communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Employer
at the Executive’s employment termination.



 
(3)
the term “customer” means any person to whom the Employer is providing financial
products or services on the date of the Executive’s employment termination.



 
(4)
the term “financial institution” means any bank, savings association, or bank or
savings association holding company, or any other entity, including a financial
institution in organization, the business of which is or will be engaging in
activities that are financial in nature or incidental to such financial
activities as described in section 4(k) of the Bank Holding Company Act of 1956,
other than the Employer or its affiliated corporations.



 
(5)
“financial product or service” means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Employer or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related to and a proper incident to banking.



 
(6)
the term “person” means any individual or individuals, corporation, partnership,
fiduciary or association.



 
(7)
the term “territory” means any city, town or county in which Opportunity Bank
has an office or has filed an application for regulatory approval to establish
an office, determined as of the effective date of such employment termination.



(b)           If any provision of this section or any word, phrase, clause,
sentence or other portion thereof (including without limitation the geographical
and temporal restrictions contained therein) is held to be unenforceable or
invalid for any reason, the unenforceable or invalid provision or portion shall
be modified or deleted so that the provision, as modified, is legal and
enforceable to the fullest extent permitted under applicable law.


7.3           No Disparagement.  The Executive promises and agrees that for as
long as the covenant against competition in section 7.2 applies the Executive
shall not cause statements to be made, whether written or oral, that reflect
negatively on the business reputation of the Employer.  Likewise, the Employer
promises and agrees that the Employer shall not cause statements to be made,
whether written or oral, that reflect negatively on the reputation of the
Executive.


 
11

--------------------------------------------------------------------------------

 
7.4           Remedies.  Because of the unique character of the services to be
rendered by the Executive hereunder, the Executive understands that the Employer
would not have an adequate remedy at law for the material breach or threatened
breach by the Executive of any one or more of the Executive’s covenants set
forth in this Article 7.  Accordingly, the Executive agrees that the Employer’s
remedies for a material breach or threatened breach of this Article 7 include
but are not limited to (x) forfeiture of any money representing accrued salary,
contingent payments, or other fringe benefits due and payable to the Executive,
(y) forfeiture of any severance benefits under sections 4.1, 4.2, or 5.1 of this
Agreement, and (z) a suit in equity by the Employer to enjoin the Executive from
the breach or threatened breach of such covenants.  The Executive hereby waives
the claim or defense that an adequate remedy at law is available to the Employer
and the Executive agrees not to urge in any such action the claim or defense
that an adequate remedy at law exists.  Nothing herein shall be construed to
prohibit the Employer from pursuing any other remedies for the breach or
threatened breach.  The Executive specifically acknowledges the receipt of
adequate consideration for the covenants contained in Article 7.  The Executive
acknowledges and agrees that the Executive has experience and capabilities
sufficient to enable the Executive after employment termination to obtain
employment that does not violate the covenants in this Article 7 and that the
Employer’s remedies under Article 7 will not prevent the Executive from earning
a livelihood.


7.5           Article 7 Survives Termination.  The rights and obligations set
forth in this Article 7 shall survive termination of this Agreement, but if a
Change in Control occurs before the Executive’s employment terminates Article 7
shall become void when the Change in Control occurs.


Article 8
Miscellaneous


8.1           Successors and Assigns.  (a)  This Agreement is binding on
successors.  This Agreement shall be binding upon the Employer and any successor
to the Employer, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Employer by purchase, merger,
consolidation, reorganization, or otherwise.  But this Agreement and the
Employer’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Employer.  By agreement in form and substance
satisfactory to the Executive, the Employer shall require any successor to all
or substantially all of the business or assets of the Employer expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Employer would be required to perform had no succession occurred.


(b)           This Agreement is enforceable by the Executive’s heirs.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and legatees.


(c)           This Agreement is personal and is not assignable.  This Agreement
is personal.  Without written consent of the other parties, no party shall
assign, transfer, or delegate this Agreement or any rights or obligations under
this Agreement except as expressly provided herein.  Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution.  If the Executive attempts an
assignment or transfer that is contrary to this section 8.1, the Employer shall
have no liability to pay any amount to the assignee or transferee.


 
12

--------------------------------------------------------------------------------

 
8.2           Governing Law, Jurisdiction and Forum.  This Agreement shall be
construed under and governed by the internal laws of the State of Montana,
without giving effect to any conflict of laws provision or rule (whether of the
State of Montana or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Montana.  By entering into
this Agreement the Executive acknowledges that the Executive is subject to the
jurisdiction of both the federal and state courts in the State of Montana.  Any
actions or proceedings instituted under this Agreement shall be brought and
tried solely in courts located in Lewis and Clark County, Montana or in the
federal court having jurisdiction in Helena, Montana and that service on each
party shall be valid if served by certified mail, return receipt requested or
hand delivery.  The Executive expressly waives the right to have any such
actions or proceedings brought or tried elsewhere.  If a dispute concerning this
Agreement arises, before commencing any action in any federal or state court the
parties shall use their best efforts to resolve the dispute by arbitration or
mediation, with one or more arbitrators or mediators mutually selected by the
parties (or by three arbitrators or mediators, one selected by the Employer, one
selected by the Executive, and the third selected by the two chosen by the
Employer and the Executive).


8.3           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties concerning the employment of the Executive.  Any oral or written
statements, representations, agreements, or understandings made or entered into
prior to or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void.  The Employer and the Executive
acknowledge and agree that the Executive’s October 1, 2013 Executive Employment
Agreement with American Federal Savings Bank is superseded by this Agreement and
is void and of no further force or effect.


8.4           Notices.  Any notice under this Agreement shall be deemed to have
been effectively made or given if in writing and personally delivered, delivered
by mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile.  Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to Eagle Bancorp Montana,
Inc., 1400 Prospect Avenue, Helena, Montana 59601, Attention: Corporate
Secretary.


8.5           Severability.  If there is a conflict between any provision of
this Agreement and any statute, regulation, or judicial precedent, the latter
shall prevail, but the affected provisions of this Agreement shall be curtailed
and limited solely to the extent necessary to bring them within the requirements
of law.  If any provision of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.


8.6           Captions and Counterparts.  The captions in this Agreement are
solely for convenience.  The captions do not define, limit, or describe the
scope or intent of this Agreement.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


 
13

--------------------------------------------------------------------------------

 
8.7           Amendment and Waiver.  This Agreement may not be amended,
released, discharged, abandoned, changed, or modified except by an instrument in
writing signed by each of the parties hereto.  The failure of any party hereto
to enforce at any time any of the provisions of this Agreement shall not be
construed to be a waiver of any such provision or affect the validity of this
Agreement or any part thereof or the right of any party thereafter to enforce
each and every such provision.  No waiver or any breach of this Agreement shall
be held to be a waiver of any other or subsequent breach.


8.8           Payment of Legal Fees.  The Employer is aware that after a Change
in Control management could cause or attempt to cause the Employer to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause the Employer to institute litigation seeking to have this
Agreement declared unenforceable, or could take or attempt to take other action
to deny Executive the benefits intended under this Agreement.  In these
circumstances the purpose of this Agreement would be frustrated.  Accordingly,
the Employer intends that the Executive not be required to incur the expenses
associated with the enforcement of rights under this Agreement, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder.  The Employer intends that the Executive not be forced to negotiate
settlement of rights under this Agreement under threat of incurring
expenses.  If after a Change in Control occurs it appears to the Executive that
(x) the Employer has failed to comply with any of its obligations under this
Agreement or (y) the Employer or any other person has taken any action to
declare this Agreement void or unenforceable, or instituted any litigation or
other legal action designed to deny, diminish, or to recover from the Executive
the benefits intended to be provided to the Executive hereunder, the Employer
hereby irrevocably authorizes the Executive from time to time to retain counsel
of the Executive’s choice, at the Employer’s expense as provided in this section
8.8, to represent the Executive in the initiation or defense of any litigation
or other legal action, whether by or against the Employer or any director,
officer, stockholder, or other person affiliated with the Employer, in any
jurisdiction.  Despite any existing or previous attorney-client relationship
between the Employer and any counsel chosen by the Executive under this section
8.8, the Employer hereby irrevocably consents to the Executive entering into an
attorney-client relationship with that counsel, and the Employer and the
Executive agree that a confidential relationship shall exist between the
Executive and that counsel.  The fees and expenses of counsel selected from time
to time by the Executive as provided in this section shall be paid or reimbursed
to the Executive by the Employer on a regular, periodic basis upon presentation
by the Executive of a statement or statements prepared by counsel in accordance
with counsel’s customary practices, up to a maximum aggregate amount of
$500,000, whether suit be brought or not, and regardless of whether incurred in
trial, bankruptcy, or appellate proceedings.  The Employer’s obligation to pay
the Executive’s legal fees under this section 8.8 operates separately from and
in addition to any legal fee reimbursement obligation the Employer may have with
the Executive under any separate severance or other agreement.  Despite anything
in this section 8.8 to the contrary however, the Employer shall not be required
to pay or reimburse the Executive’s legal expenses if doing so would violate
section 18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule
359.3 of the Federal Deposit Insurance Corporation [12 C.F.R. 359.3].


8.9           FDIC Part 359 Limitations.  Despite any contrary provision within
this Agreement, any payment obligation on the part of the Employer to the
Executive under this Agreement or otherwise shall be subject to and conditional
on compliance by the Employer with 12 U.S.C. 1828 and FDIC Regulation 12 C.F.R.
Part 359, Golden Parachute Indemnification Payments, and any other regulations
or guidance promulgated thereunder.


 
14

--------------------------------------------------------------------------------

 
8.10           Consultation with Counsel and Interpretation of this
Agreement.  The Executive has had the assistance of counsel of the Executive’s
choosing in the negotiation of this Agreement or the Executive has chosen not to
have the assistance of counsel.  Both parties hereto having participated in the
negotiation and drafting of this Agreement, they hereby agree that there shall
not be strict interpretation against either party in any review of this
Agreement in which interpretation of the Agreement is an issue.


8.11           Compliance with Internal Revenue Code Section 409A.  The Employer
and the Executive intend that their exercise of authority or discretion under
this Agreement shall comply with section 409A of the Internal Revenue Code of
1986.  If when the Executive’s employment terminates the Executive is a
specified employee, as defined in section 409A of the Internal Revenue Code of
1986, and if any payments under this Agreement, including Articles 4 or 5, will
result in additional tax or interest to the Executive because of section 409A,
then despite any provision of this Agreement to the contrary the Executive shall
not be entitled to the payments until the earliest of (x) the date that is at
least six months after termination of the Executive’s employment for reasons
other than the Executive’s death, (y) the date of the Executive’s death, or (z)
any earlier date that does not result in additional tax or interest to the
Executive under section 409A.  As promptly as possible after the end of the
period during which payments are delayed under this provision, the entire amount
of the delayed payments shall be paid to the Executive in a single lump sum.  If
any provision of this Agreement does not satisfy the requirements of section
409A, the provision shall be applied in a manner consistent with those
requirements despite any contrary provision of this Agreement.  If any provision
of this Agreement would subject the Executive to additional tax or interest
under section 409A, the Employer shall reform the provision.  However, the
Employer shall maintain to the maximum extent practicable the original intent of
the applicable provision without subjecting the Executive to additional tax or
interest, and the Employer shall not be required to incur any additional
compensation expense as a result of the reformed provision.  References in this
Agreement to section 409A of the Internal Revenue Code of 1986 include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Code section 409A.


In Witness Whereof, the parties have executed this Employment Agreement as of
the date first written above.
 
 

Executive Employer   Opportunity Bank           /s/ Peter J. Johnson By: /s/
Larry A. Dreyer   Peter J. Johnson Its:  Chairman of the Board            
Employer     Eagle Bancorp Montana, Inc.             By: /s/ Larry A. Dreyer    
Its: Chairman of the Board          

 
                                    

--------------------------------------------------------------------------------



